Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 Claims 1, 3 and 6-15 are pending. Claims 1 and 15 are amended. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), Allard et al (CA 2029128 A1) hereinafter ALL and Zhong (US 2012/0227919) hereinafter ZHO.
	
As for claim 1, YAMA teaches a defibrated material manufacturing device (a paper recycling device which contains a dry type defibrator) configured to defibrate a feedstock of clumps of shreds containing fiber into defibrated material (as It can handle dry type defibrating) [Abstract], the defibrated material manufacturing device comprising; a defibrator configured to defibrates feedstock (defibrator) [Fig. 1 #30; 0042] and a metering and storage device (the hopper with course crusher) [Fig. 1 #10-12; 0041]. 

YAMA does not teach:
-That the metering device is capable of measuring 
-a removal device before the defibrator
-a vibrating conveyance device.

WEBB teaches a method of ushering feedstock (paper) through in a manner that prevents blockages [Abstract]. In this method there is a metering device measuring element (container lever sensor) [Fig. 1 #65; 0057] that is used to measure the feedstock that has passed a previous process (the feeding of the paper into the container which determines the amount of paper in the container) [0057]. The paper is then stored into the container and discharged to a later process [0057-58]. This is done in order to maintain the momentum of the bulk of feedstock which the Examiner understands to contribute to preventing blockages. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the container and the metering device of WEBB to the end of the removal device of YAMA in order to prevent blockages by maintain the momentum of the bulk of feedstock. 

YAMA/WEBB does not teach a removal device nor a vibrating conveyance device.

ALL teaches a defibrator [pg. 5 l. 18- pg. l. 32] in which there is a screen conveyor [Fig. 1a #18] above a magnet employed to remove magnetic contaminants [pg. 7 l. 12-19; see modified fig. 1a below]. Because the magnet is a magnetized pulley which delivers the magnetic components to #22, it is understood that the upper side of the magnet (the conveying pully portion’s upper facing surface) is in contact with the feedstock that drops from the conveyor dropping in a direction of gravity. 

    PNG
    media_image1.png
    624
    840
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the magnetic separator and conveyor of ALL to the apparatus of YAMA/WEBB in order to allow for the removal of magnetic components such as metal which can be recycled into metal products [ALL: pg. 3 l. 3-8]

YAMA/WEBB/ALL teaches that the magnet is part of a pulley system and that as a magnetized pully that it would rotate about a rotating shaft and be capable of rotating due to a moment produced by a weight of the part of the foreign matter attached to the magnet. In addition "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) [see e.g. MPEP 2114], therefore, the manner of using the claimed magnet does not differentiate it from the prior art. 

YAMA/WEBB/ALL do not teach that the conveyor vibrates.

ZHO teaches that in sheet manufacturing, defibrating, and treating of fiber based slurry that one manner of achieving good quality and sizing ratio is to screen using vibration [Abstract; 0030-31].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the conveyance screen of YAMA/WEBB/ALL with the vibrating screen of ZHO in order to achieve good fiber quality/sizing. 


	As for claim 3, YAMA/WEBB/ALL/ZHO teach claim 1 and that the metering device and storage device are configured in unison (as a hopper) [see claim 1]. 

As for claim 6, YAMA/WEBB/ALL/ZHO teach claim 1 and further the article/material worked upon (resin) does not differentiate the claims from the prior art [see e.g. MPEP 2115]. 

As for claims 8 and 14, YAMA/WEBB/ALL/ZHO teach claim 1, and YAMA/WEBB/ALL further teach a movable magnetic device which the Examiner understands to be capable of the requisite positioning in the claims (as each magnet is a rotatable pulley therefore would face different directions). In addition, duplication of parts, especially parts such as pulleys, is prima facie obvious which would meet the limitation of requiring a second magnet [see e.g. MPEP 2144.04(VI)(B)].

As for claim 9, YAMA/WEBB/ALL/ZHO teach claim 1 and the feedstock is an article/material worked upon which does not differentiate the claims from the prior art [see e.g. MPEP 2115].

As for claim 10, YAMA/WEBB/ALL/ZHO teach claim 1 and that the apparatus is overall a part of a sheet manufacturing machine (as sheets are produced) [YAMA: 0067-70].

	As for claim 13, YAMA/WEBB/ALL/ZHO teach claim 1 and that is it understood that the measuring device and the container are substantially one piece (as a hopper). In the alternative: 
Making integral/continuous is prima facie obvious [see e.g. MPEP 2144.04(V)(B, E)].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Medoff (US 2011/0111456) hereinafter MED (already of record), Allard et al (CA 2029128 A1) hereinafter ALL and Zhong (US 2012/0227919) hereinafter ZHO and further in view of Kemp et al (US 2014/0262095) hereinafter KEMP (already of record).
As for claim 7, YAMA/WEBB/MED/ALL/ZHO teach claim 1 but do not teach a scraper configured to remove foreign matter accreted on the removal device. 
KEMP teaches a device used in papermaking recycling (white water recovery) [Abstract] which employs magnets that are scraped using scrapers which aids in the processing of the magnetizable material (by allowing for the transportation of the magnetizable material that agglomerates on the magnet to the relevant downstream process) [0061-0064].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the scraper of the removal device (magnet) of KEMP to the removal device (magnet) of YAMA/WEBB/MED/ALL/ZHO in order to aid in the processing of magnetizable material that agglomerates on the magnet. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record),  Allard et al (CA 2029128 A1) hereinafter ALL, and Zhong (US 2012/0227919) hereinafter ZHO.

As for claim 15, YAMA teaches a defibrated material manufacturing device (a paper recycling device which contains a dry type defibrator) configured to defibrate a feedstock of clumps of shreds containing fiber into defibrated material (as It can handle dry type defibrating) [Abstract], the defibrated material manufacturing device comprising; 
a defibrator configured to defibrates feedstock (defibrator) [Fig. 1 #30; 0042] from a container which stores a feedstock (the hopper with course crusher) [Fig. 1 #10-12; 0041]. 

YAMA does not teach:
-A load cell that measures feedstock that has passed the magnetic removal device and cyclone classifier.
-a removal device before the defibrator,
-a vibrating conveyor.

WEBB teaches a method of ushering feedstock (paper) through in a manner that prevents blockages [Abstract]. In this method there is a metering device measuring element (container lever sensor) [Fig. 1 #65; 0057] that is used to measure the feedstock that has passed a previous process (the feeding of the paper into the container which determines the amount of paper in the container) [0057]. The paper is then stored into the container and discharged to a later process [0057-58]. This is done in order to maintain the momentum of the bulk of feedstock which the Examiner understands to contribute to preventing blockages. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the container and the metering device of WEBB to the end of the removal device of YAMA in order to prevent blockages by maintain the momentum of the bulk of feedstock. 

YAMA/WEBB does not teach a removal device nor a vibrating conveyor.

ALL teaches a defibrator [pg. 5 l. 18- pg. l. 32] in which there is a conveyor [Fig. 1a #18] above a magnet employed to remove magnetic contaminants [pg. 7 l. 12-19; see modified fig. 1a below]. Because the magnet is a magnetized pulley which delivers the magnetic components to #22, it is understood that the upper side of the magnet (the conveying pully portion’s upper facing surface) is in contact with the feedstock that drops from the conveyor dropping in a direction of gravity. 

    PNG
    media_image1.png
    624
    840
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the magnetic separator and conveyor of ALL to the apparatus of YAMA/WEBB in order to allow for the removal of magnetic components such as metal which can be recycled into metal products [ALL: pg. 3 l. 3-8]
YAMA/WEBB/ALL do not teach that the conveyor vibrates.

ZHO teaches that in sheet manufacturing, defibrating, and treating of fiber based slurry that one manner of achieving good quality and sizing ratio is to screen using vibration [Abstract; 0030-31].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the conveyance screen of YAMA/WEBB/ALL with the vibrating screen of ZHO in order to achieve good fiber quality/sizing. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Allard et al (CA 2029128 A1) hereinafter ALL, and Zhong (US 2012/0227919) hereinafter ZHO as applied to claim 10 and further in view of Oguchi et al (US 2014/0290889) hereinafter OGU (already of record). 

	As for claim 11, YAMA/WEBB/ALL/ZHO teach claim 10 and further teach a web forming device (mesh belt) and a sheet forming device [YAMA: 0065-70] but does not teach a device to incorporate resin. 
	OGU teaches a sheet manufacturing device [0042] which includes an additive feeding device [Fig. 1 #60; 0043] which is used to mix in a resin to the defibrated fiber (therefore substantially a mixing device) [0053]. This is done to enhance the strength of the sheet [0063].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the mixing device of OGU to add resin to the defibrated fiber of YAMA/WEBB/ALL/ZHO in order to enhance the strength of the resultant sheet. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagami et al (US 2014/0027075) hereinafter YAMA (already of record) in view of Webb (US 2013/0292228) hereinafter WEBB (already of record), Allard et al (CA 2029128 A1) hereinafter ALL and Zhong (US 2012/0227919) hereinafter ZHO as applied to claim 1 and further in view of Laitt (US 2018/0169707) hereinafter LAI (already of record).
As for claim 12, YAMA/WEBB/ALL/ZHO teach claim 1 but do not teach the measuring of weight. 
LAI teaches a dispenser (a processor which employs a pusher) which employs a load (substantially a weight) sensor in a container (the load sensor on a bed) to determine dispensing of material (displacement of a pusher) [0119].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the weight based sensor of LAI to the measuring devices of YAMA/WEBB/ALL/ZHO to aid in the control of dispensing from a container. Additionally, it would have been obvious to have replaced the measuring device of YAMA/WEBB/ALL/ZHO with the one of LAI as this would have been a simple substitution of devices to determine the dispensing of material. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and corresponding arguments filed 09/28/2022 have obviated the rejection of claim 15 under 112(b) and the objection to claims 1 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                         

/Eric Hug/Primary Examiner, Art Unit 1748